DO

CRIME

STOPPERS

  

United States Courts
Southern District of Texas
FILED

OCT 18 2019

David J. Bradley, Clerk of Court

To the United States District Court for the Southern District of Texas Houston Division
CIVIL ACTION NO. H-16-1414

Crime Stoppers of Houston is submitting a notice to appear in front of the court regarding the Maranda Lynn
O’Donnell vs. Harris County.

Andy Kahan Director of Victim Services and Advocacy of Crime Stoppers of Houston will be making a
statement on behalf of the organization.

On behalf of Crime Stoppers, we appreciate the opportunity to appear and address the court.

  
  
  
 

Regards,

Andy K
Director ictim Services and Advocacy
Crime Stappers of Houston

713-923-5601

 

Connect: www.crime-stoppers.org | 713.521.4600 | info@crime-stoppers.org f wv in @&
